Citation Nr: 0913106	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a post-surgical right inguinal hernia 
with scar, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To verify the Veteran's correct address 
and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In October 2006, the Board remanded the Veteran's claim for 
entitlement to an increased disability rating for service-
connected residuals of a post-surgical right inguinal hernia 
with scar to, in pertinent part, afford the Veteran a VA scar 
examination.  The Veteran was scheduled for a VA scar 
examination at the VA medical facility in Philadelphia, 
Pennsylvania in April 2008.  However, he failed to appear for 
that examination.

In this regard, the Board notes that the Veteran has reported 
addresses in both Philadelphia, Pennsylvania and Roanoke, 
Virginia.  After a review of the claims file, it is unclear 
at which address the Veteran currently resides, or at which 
address he was residing at the time of the April 2008 VA 
examination.  However, no correspondence sent to the Veteran 
has been returned as undeliverable.  It bears emphasis that 
VA's duty to assist is not always a "one-way street."  The 
appellant has an obligation to assist in the adjudication of 
his claim in notifying VA of any change in address.  See Wood 
v Derwinski, 1 Vet. App, 190, 193 (1991); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that the Veteran bears the 
burden of keeping VA apprised of his whereabouts and that, 
where he does not, "there is no burden on the part of the VA 
to turn up heaven and earth to find him").  Nevertheless, in 
order to afford the Veteran every consideration with respect 
to the present appeal and to ensure due process, the RO 
should take this opportunity to verify the Veteran's current 
mailing address.  Once his current address has been verified, 
he should be rescheduled for a VA scars examination.

However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran's 
representative and any other appropriate 
entity and request information regarding 
the Veteran's current mailing address.  If 
the address is unavailable, the claims 
file must be properly documented.

2.  The Veteran should be afforded a VA 
scars examination to determine the current 
manifestations and severity of his post 
surgical right inguinal hernia scar.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  Specifically, the examiner 
should describe the location of the scar, 
and respond to each of the following 
questions: (a) Is the scar superficial 
(not associated with underlying soft 
tissue damage) or deep (associated with 
underlying soft tissue damage?  (b) Does 
the scar cause limited motion?  (c) What 
is the area, in square inches or 
centimeters, covered by the scar?  (d) Is 
the scar unstable (productive of frequent 
loss of covering of skin over the scar)?  
(e) Is the scar painful on examination?  
(f) Is the scar otherwise productive of 
limitation of function of the affected 
part?  If so, identify the limitation of 
function caused by the scar. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




